DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2000235852 A) in view of Hashimoto et al. (JP 2000180422 A, hereinafter Hashimoto) and Kitazawa et al. (JP 2015138701 A, hereinafter Kitazawa).
Regarding claim 1, Ishida discloses assembling a first metal member and a second metal member made of a different 5metal material from a metal material of the first metal member (Claim 1, lines 2-3, “…leads of at least one of the positive electrode and the negative electrode are connected to each other by electric welding at a plurality of positions.”, where the negative electrode contains copper foil and the positive electrode contains a positive electrode terminal with aluminum).
Ishida does not disclose:
a method for welding quality inspection comprising: 
where the materials overlap in the weld; 
welding a portion in which the first metal member and the second metal member are made to overlap each other in assembling by irradiating the first metal member with laser to form a welded portion that passes through the first metal member and reaches the second 10metal member; 
obtaining a surface image including the welded portion in which the first metal member and the second metal member are welded; and 
obtaining, based on the surface image, a ratio of an area of an intermetal compound of the first metal member and the second metal member in an image area including 15at least the welded portion.
However, Hashimoto discloses, in the field of weld quality inspection, a method for determining weld quality (Abstract, lines 1-3, “…ultrasonic flaw detecting method and apparatus capable of detecting the flaw of the blow hole…from perfect peel of a lapped part…”, where the lapped part is created through welding, Page 3, Para. Lines 1-2, “…in this type of welding, since only the center of the overlapped portion is melted…”), where materials are overlapped in a weld and assembled for inspection (Page 3, Para. 1, lines 1-2, “Furthermore, in this type of welding, since only the center of the overlapped portion is melted…”, where a type of heat inducing radiation is inherently used to melt the material during welding), obtaining a surface image including the welded portion where the first and second metal members are welded (Abstract, line 12, “…obtain the tomographic image of the welded part…”), and obtaining a ratio of the area of the weld based on the surface image (Abstract, lines 12-13, “…the ratio of the fused part of the welded part is judged on the basis of this tomographic image.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the different materials welded in Ishida with the addition of the weld quality inspection method as taught by Hashimoto.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a method for testing weld quality for different materials that can be used nondestructively and quantitatively produce a result, as stated by Hashimoto, Background of the Invention, lines 2-3, “…inspecting a seam welded portion of a thin plate for nondestructively inspecting a welding state…”, and Abstract, lines 5-7, “…a method capable of inspecting the molten state of the welded part on-line and evaluating the quality of the welded part not qualitatively but quantitatively and generating no irregularity in judgment.”.
Furthermore, Kitazawa discloses, in the similar field of welding different material together, a welded overlapped portion created from laser welding (Page 12, lines 4 from end, “…a second welded portion…partially overlaps the first welded portion appears on the surface. Welding the two walls with energy rays…”, where, “Continuous wave laser light is an example of energy rays.”, Page 7, Para. 2, line 3.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the welding energy source in modified Ishida with the laser welding process as taught by Kitazawa.
	Regarding the specific welding type used to produce the overlap, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try using different energy sources capable of producing heat to melt the material for the weld to occur. Ishida provides different material to nondestructively test in Hashimoto’s weld quality inspection, but Hashimoto does not describe the specific welding method used. Therefore, different types of welding, such as laser welding, are known in the art and can be interchangeable as they produce the same end-result of producing a weld.
	Regarding claim 2, modified Ishida teaches the method according to claim 1, as set forth above, discloses wherein, obtaining a ratio of an area of an intermetal compound (Inherently disclosed in teaching from Hashimoto, Page 4, Para. 3, lines 1-3, “From the ratio of the length and the welding width, calculate the penetration ratio of the welded portion, which is the ratio of the molten portion in the overlapped portion, and determine the quality of the welded portion from the ratio.”), the ratio of the area of the intermetal compound of the first metal member and the second metal member in the 20welded portion is obtained based on the surface image (Inherently disclosed in teaching from Hashimoto, Claim 1, lines 7-8, “…a ratio of a welded portion of the welded portion is determined based on the tomographic image.”).
	Regarding claim 3, modified Ishida teaches the method according to claim 2, as set forth above, discloses wherein the first metal member is made of copper or a copper alloy (Inherently disclosed in Ishida, Para. 0005, line 5, “…copper foil is used for the negative electrode current collector…”) and the second metal member is made of aluminum and aluminum alloy (Inherently disclosed in Ishida, Abstract, lines 5-6, “A positive electrode 5 formed of an aluminum plate as an external terminal…”).
	Regarding claim 5, modified Ishida teaches the method according to claim 1, as set forth above, discloses wherein the first metal member is a current collector terminal of a battery, which is made of copper or a copper alloy (Inherently disclosed in Ishida, Para. 0005, line 5, “…copper foil is used for the negative electrode current collector…”), and the second metal member is an external terminal of the battery, which is made of aluminum and aluminum alloy (Inherently disclosed in Ishida, Abstract, lines 5-6, “A positive electrode 5 formed of an aluminum plate as an external terminal…”).
	Regarding claim 6, modified Ishida teaches the method according to claim 5, as set forth above, discloses a method for producing a battery (Inherently disclosed in Ishida, Para. 0001, lines 1-2, “The present invention relates to a polymer electrolyte battery…”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2000235852 A) in view of Hashimoto et al. (JP 2000180422 A, hereinafter Hashimoto) and Kitazawa et al. (JP 2015138701 A, hereinafter Kitazawa) in further view of Harwig et al. (US 5225654 A1, hereinafter Harwig).
Regarding claim 4, modified Ishida teaches the method according to claim 1, as set forth above.
Modified Ishida does not disclose:
further comprising: evaluating, when the ratio of the area of the intermetal compound is lower than a threshold set in advance, that quality of the welded portion is good.
However, Hashimoto discloses evaluating the ratio of the welded compound based on a preset reference value to determine weld quality (Page 7, Para. 2 from end, lines 1-2, “The welded part quality determining device 23 determines the quality of the welded part based on a preset reference value.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida to include a preset reference value to compare the penetration ratio to as taught by Hashimoto.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of evaluating the weld quality quantitatively without being influenced by differences in the steel type and crystal grain size, as stated by Hashimoto, Page 7, Para. 1 from end, lines 4-7, “…the quality of the weld zone is evaluated [quantitatively] rather than qualitatively without being affected by the difference in the growth of the steel type and crystal grain size. It can be determined by a method without variation.”.
Furthermore, Harwig discloses, in the similar field of welding quality inspection, a need to maintain weld penetration ratio below a threshold value in order to produce good weld quality (Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida with the maintenance of lower threshold ratios for higher weld quality as taught by Harwig.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding which penetration ratios will produce high quality welds depending on a threshold, as stated by Harwig, Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51.
In addition, regarding the penetration ratio being lower than a threshold value so that the weld quality is deemed good, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different threshold values that represent the peak before weld quality becomes unacceptable. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art as Hashimoto discusses a threshold value for the penetration ratio to determine weld quality but does not specify whether more or less ratio with respect to the threshold would be desirable. Through examples in the prior art, such as Harwig where the weld quality is good below a threshold penetration ratio, experimentation could be done to determine what threshold value would work for modified Ishida.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2000235852 A) in view of Hashimoto et al. (JP 2000180422 A, hereinafter Hashimoto) and Harwig et al. (US 5225654 A1, hereinafter Harwig).
	Regarding claim 7, Ishida discloses a first metal member and a second metal member made of a different metal material from a metal material of the first metal member are welded (Claim 1, lines 2-3, “…leads of at least one of the positive electrode and the negative electrode are connected to each other by electric welding at a plurality of positions.”, where the negative electrode contains copper foil and the positive electrode contains a positive electrode terminal with aluminum). 
Ishida does not disclose:
a welding quality inspection device comprising:  
10a camera configured to obtain a surface image of an inspection target object in which, the surface image including a welded portion in which the first metal member and the second metal member are welded; 
an image processing section configured to obtain, based on the surface image 15including the welded portion, which has been taken by the camera, a ratio of an area of an intermetal compound of the first metal member and the second metal member in an image area including at least the welded portion; and 
a determination processing section configured to determine, when the ratio of the area of the intermetal compound is lower than a threshold set in advance, that quality of the 20welded portion is good.
However, Hashimoto discloses a welding quality inspection device (Abstract, lines 1-3, “…ultrasonic flaw detecting method and apparatus capable of detecting the flaw of the blow hole…from perfect peel of a lapped part…”, where the lapped part is created through welding, Page 3, Para. Lines 1-2, “…in this type of welding, since only the center of the overlapped portion is melted…”) a camera (Page 5, Para. 4, lines 3-4, “A B-scope device for imaging a B-scope image…”, where the device is capable of imaging and can be considered a camera) that can obtain a surface image of the weld area (Abstract, line 12, “…obtain the tomographic image of the welded part…”), an image processing section (Page 7, Para. 3 from end, lines 4-7, “The image is sent to the penetration ratio calculation device 22, and the penetration ratio calculation device 22 calculates the distance between both ends of the interface echo... Measure and calculate the penetration ratio.”) that uses the surface image to produce a ratio of the welded area (Abstract, lines 12-13, “…the ratio of the fused part of the welded part is judged on the basis of this tomographic image.”), and a determination processing section that defines weld quality based on a preset threshold value (Page 7, Para. 2 from end, lines 1-2, “The welded part quality determining device 23 determines the quality of the welded part based on a preset reference value.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the different welded materials in Ishida with the weld quality inspection method as taught by Hashimoto.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a method for testing weld quality for different materials that can be used nondestructively and quantitatively produce a result, as stated by Hashimoto, Background of the Invention, lines 2-3, “…inspecting a seam welded portion of a thin plate for nondestructively inspecting a welding state…”, and Abstract, lines 5-7, “…a method capable of inspecting the molten state of the welded part on-line and evaluating the quality of the welded part not qualitatively but quantitatively and generating no irregularity in judgment.”.
Furthermore, Harwig discloses, in the similar field of welding quality inspection, a need to maintain weld penetration ratio below a threshold value in order to produce good weld quality (Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida with the maintenance of lower threshold ratios for higher weld quality as taught by Harwig.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding which penetration ratios will produce high quality welds depending on a threshold, as stated by Harwig, Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51.
In addition, regarding the penetration ratio being lower than a threshold value so that the weld quality is deemed good, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different threshold values that represent the peak before weld quality becomes unacceptable. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art as Hashimoto discusses a threshold value for the penetration ratio to determine weld quality but does not specify whether more or less ratio with respect to the threshold would be desirable. Through examples in the prior art, such as Harwig where the weld quality is good below a threshold penetration ratio, experimentation could be done to determine what threshold value would work for modified Ishida.
	Regarding claim 8, modified Ishida teaches the apparatus according to claim 7, as set forth above.
Modified Ishida does not disclose:
wherein the image processing section includes a first processing module configured to define an image area including the 25welded portion and having an area set in advance in the surface image, and 
a second processing module configured to extract the intermetal compound of the first metal member and the second metal member in the image area, and is configured to obtain the ratio of the area of the intermetal compound extracted by the second processing module in the image area defined by the first processing module.
However, Hashimoto discloses a imaging processing section with a first processing module for defining an image area including the welded area (Page 9, Para. 1, lines 1-2, “…A-scope image of the reflected echo inside the object to be inspected, the ultrasonic wave is scanned over the entire width in the bead width direction…”, where the entire width will cover the welded area as well as the entire structure, where the image defines an area of analysis) and a second processing module for extracting the welded area from the image (Page 9, Para. 1, lines 2-3, “…B-scope image is synthesized to obtain a tomographic image of the welded portion.”, where the A-scope image is sent to the B-scope image) and obtaining a ratio of the welded area using the welded area image (Page 7, Para. 3 from end, line 4, “The image is sent to the penetration ratio calculation device 22…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida with the addition of the A-scope and B-scope modules for imaging as taught by Hashimoto. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an A-scope module and a B-scope module that can interface with each other to produce tomographic images from ultrasound waves for determining penetration ratios of the welds to examine welds nondestructively, as stated by Hashimoto, Background of the Invention, lines 2-3, “…inspecting a seam welded portion of a thin plate for nondestructively inspecting a welding state…”.
	Regarding claim 9, modified Ishida teaches the apparatus according to claim 7, as set forth above.
Modified Ishida does not disclose:
wherein the image processing section includes a first processing module configured to extract the welded portion in the 5surface image, and 
a second processing module configured to extract the intermetal compound of the first metal member and the second metal member in the welded portion, and is configured to obtain a ratio of an area of the intermetal compound extracted by the second module in the welded portion extracted by the first processing module.
However, Hashimoto discloses a imaging processing section with a first processing module for extracting an image area including the welded area (Page 9, Para. 1, lines 1-2, “…A-scope image of the reflected echo inside the object to be inspected, the ultrasonic wave is scanned over the entire width in the bead width direction…”, where the entire width will cover the welded area as well as the entire structure, where the image extracts information from the weld and is used by B-scope to produce images at each position) and a second processing module for extracting the welded area from the image (Page 9, Para. 1, lines 2-3, “…B-scope image is synthesized to obtain a tomographic image of the welded portion.”, where the A-scope image is sent to the B-scope image) and obtaining a ratio of the welded area using the welded area image (Page 7, Para. 3 from end, line 4, “The image is sent to the penetration ratio calculation device 22…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida with the addition of the A-scope and B-scope modules for imaging as taught by Hashimoto. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an A-scope module and a B-scope module that can interface with each other to produce tomographic images from ultrasound waves for determining penetration ratios of the welds to examine welds nondestructively, as stated by Hashimoto, Background of the Invention, lines 2-3, “…inspecting a seam welded portion of a thin plate for nondestructively inspecting a welding state…”.

Regarding claim 10, Ishida discloses in which a current collector terminal of a battery, which is made of copper or a copper alloy (Para. 0005, line 5, “…copper foil is used for the negative electrode current collector…”), and an external terminal of the battery, which is made of aluminum or an aluminum alloy (Abstract, lines 5-6, “A positive electrode 5 formed of an aluminum plate as an external terminal…”), are welded (Claim 1, lines 2-3, “…leads of at least one of the positive electrode and the negative electrode are connected to each other by electric welding at a plurality of positions.”).
 Ishida does not disclose:
a welding quality inspection device comprising: 
a camera configured to obtain, for an inspection target object a surface 15image including a welded portion in which the current collector terminal and the external terminal are welded; 
an image processing section configured to obtain, based on the surface image including the welded portion, which has been taken by the camera, a ratio of an area of an intermetal compound including at least the welded portion; and 
a determination processing section configured to determine, when the ratio of the intermetal compound is lower than a threshold set in advance, that quality of the welded portion is good.
However, Hashimoto discloses a welding quality inspection device (Abstract, lines 1-3, “…ultrasonic flaw detecting method and apparatus capable of detecting the flaw of the blow hole…from perfect peel of a lapped part…”, where the lapped part is created through welding, Page 3, Para. Lines 1-2, “…in this type of welding, since only the center of the overlapped portion is melted…”) a camera (Page 5, Para. 4, lines 3-4, “A B-scope device for imaging a B-scope image…”, where the device is capable of imaging and can be considered a camera) that can obtain a surface image of the weld area (Abstract, line 12, “…obtain the tomographic image of the welded part…”), an image processing section (Page 7, Para. 3 from end, lines 4-7, “The image is sent to the penetration ratio calculation device 22, and the penetration ratio calculation device 22 calculates the distance between both ends of the interface echo... Measure and calculate the penetration ratio.”) that uses the surface image to produce a ratio of the welded area (Abstract, lines 12-13, “…the ratio of the fused part of the welded part is judged on the basis of this tomographic image.”), and a determination processing section that defines weld quality based on a preset threshold value (Page 7, Para. 2 from end, lines 1-2, “The welded part quality determining device 23 determines the quality of the welded part based on a preset reference value.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the different welded materials in Ishida with the weld quality inspection method as taught by Hashimoto.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a method for testing weld quality for different materials that can be used nondestructively and quantitatively produce a result, as stated by Hashimoto, Background of the Invention, lines 2-3, “…inspecting a seam welded portion of a thin plate for nondestructively inspecting a welding state…”, and Abstract, lines 5-7, “…a method capable of inspecting the molten state of the welded part on-line and evaluating the quality of the welded part not qualitatively but quantitatively and generating no irregularity in judgment.”.
Furthermore, Harwig discloses, in the similar field of welding quality inspection, a need to maintain weld penetration ratio below a threshold value in order to produce good weld quality (Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida with the maintenance of lower threshold ratios for higher weld quality as taught by Harwig.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding which penetration ratios will produce high quality welds depending on a threshold, as stated by Harwig, Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51.
In addition, regarding the penetration ratio being lower than a threshold value so that the weld quality is deemed good, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different threshold values that represent the peak before weld quality becomes unacceptable. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art as Hashimoto discusses a threshold value for the penetration ratio to determine weld quality but does not specify whether more or less ratio with respect to the threshold would be desirable. Through examples in the prior art, such as Harwig where the weld quality is good below a threshold penetration ratio, experimentation could be done to determine what threshold value would work for modified Ishida.
	Regarding claim 11, modified Ishida teaches the apparatus according to claim 10, as set forth above, discloses an intermetal compound- 24 -Your Ref.: 73268-226 Our Ref.: TY18-182USof the copper or the copper alloy and the aluminum or the aluminum alloy (Inherently disclosed in modified Ishida, where in Ishida, Claim 1, lines 2-3, “…leads of at least one of the positive electrode and the negative electrode are connected to each other by electric welding at a plurality of positions.”, and, Para. 0005, line 5, “…copper foil is used for the negative electrode current collector…” and, Abstract, lines 5-6, “A positive electrode 5 formed of an aluminum plate as an external terminal…”, where in the teaching from Hashimoto, Page 3, Para. 1, lines 1-2, “Furthermore, in this type of welding, since only the center of the overlapped portion is melted…”, where a type of heat inducing radiation is inherently used to melt the material during welding).
Modified Ishida does not disclose:
wherein the image processing section includes a first processing module configured to extract an image area including the welded portion and having an area set in advance in the surface image, and 
a second processing module configured to extract an intermetal compound- 24 -Your Ref.: 73268-226 Our Ref.: TY18-182US, and is configured to obtain a ratio of an area of the intermetal compound in the welded portion extracted by the second module in the image area extracted by the first module.
However, Hashimoto discloses a imaging processing section with a first processing module for defining an image area including the welded area (Page 9, Para. 1, lines 1-2, “…A-scope image of the reflected echo inside the object to be inspected, the ultrasonic wave is scanned over the entire width in the bead width direction…”, where the entire width will cover the welded area as well as the entire structure, where the image defines an area of analysis) and a second processing module for extracting the welded area from the image (Page 9, Para. 1, lines 2-3, “…B-scope image is synthesized to obtain a tomographic image of the welded portion.”, where the A-scope image is sent to the B-scope image) and obtaining a ratio of the welded area using the welded area image (Page 7, Para. 3 from end, line 4, “The image is sent to the penetration ratio calculation device 22…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida with the addition of the A-scope and B-scope modules for imaging as taught by Hashimoto. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an A-scope module and a B-scope module that can interface with each other to produce tomographic images from ultrasound waves for determining penetration ratios of the welds to examine welds nondestructively, as stated by Hashimoto, Background of the Invention, lines 2-3, “…inspecting a seam welded portion of a thin plate for nondestructively inspecting a welding state…”.
	Regarding claim 12, modified Ishida teaches the apparatus according to claim 10, as set forth above, discloses an intermetal compound- 24 -Your Ref.: 73268-226 Our Ref.: TY18-182USof the copper or the copper alloy and the aluminum or the aluminum alloy (Inherently disclosed in modified Ishida, where in Ishida, Claim 1, lines 2-3, “…leads of at least one of the positive electrode and the negative electrode are connected to each other by electric welding at a plurality of positions.”, and, Para. 0005, line 5, “…copper foil is used for the negative electrode current collector…” and, Abstract, lines 5-6, “A positive electrode 5 formed of an aluminum plate as an external terminal…”, where in the teaching from Hashimoto, Page 3, Para. 1, lines 1-2, “Furthermore, in this type of welding, since only the center of the overlapped portion is melted…”, where a type of heat inducing radiation is inherently used to melt the material during welding).
Modified Ishida does not disclose:
wherein the image processing section includes a first processing module configured to extract the welded portion in the surface image, and 10
a second processing module configured to extract the intermetal compound in the welded portion, and is configured to obtain a ratio of an area of the intermetal compound extracted by the second module in the welded portion extracted by the first processing module.
However, Hashimoto discloses a imaging processing section with a first processing module for extracting an image area including the welded area (Page 9, Para. 1, lines 1-2, “…A-scope image of the reflected echo inside the object to be inspected, the ultrasonic wave is scanned over the entire width in the bead width direction…”, where the entire width will cover the welded area as well as the entire structure, where the image extracts information from the weld and is used by B-scope to produce images at each position) and a second processing module for extracting the welded area from the image (Page 9, Para. 1, lines 2-3, “…B-scope image is synthesized to obtain a tomographic image of the welded portion.”, where the A-scope image is sent to the B-scope image) and obtaining a ratio of the welded area using the welded area image (Page 7, Para. 3 from end, line 4, “The image is sent to the penetration ratio calculation device 22…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Ishida with the addition of the A-scope and B-scope modules for imaging as taught by Hashimoto. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an A-scope module and a B-scope module that can interface with each other to produce tomographic images from ultrasound waves for determining penetration ratios of the welds to examine welds nondestructively, as stated by Hashimoto, Background of the Invention, lines 2-3, “…inspecting a seam welded portion of a thin plate for nondestructively inspecting a welding state…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
04/28/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761